DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,824,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims include no limitations that are not in the patented claims.  The only noted differences are the Patented claim states “a terminal block configured on the normal power side to accept mains AC power input” while the pending claim states “ a terminal block operably connected to mains AC power input”  The patented claim states a “controller” while the pending claim states a “control block configured to”
Patented claim 1:  A system comprising:
a distributed DC power output system comprising:
a case with a normal power side and an emergency power side; 
a barrier separating the normal power side and the emergency power side;
a normal mains AC power input configured to accept 120-277 volts AC;
a second mains AC power input configured to accept 120-277 volts AC;
at least one normal power supply driver configured on the normal power side;
at least one emergency power supply driver configured on the emergency power side; 
a terminal block configured on the normal power side to accept normal mains AC power input and distribute normal DC power at constant current;
a second terminal block configured on the emergency power side to accept second mains AC power input and to distribute emergency DC power at constant current;
a controller connected to the terminal block wherein the controller controls at least one application; 
and a cable provided from said distributed DC power output system, wherein the system can provide control and the DC power at constant current, to the at least one application via the cable.
Pending claim 14:  A system comprising:
a normal power side and an emergency power side;
a barrier separating the normal power side and the emergency power side;
at least one normal power supply driver configured on the normal power side;
at least one emergency power supply driver configured on the emergency power side;
a terminal block operably connected to a mains AC power input;
a control block configured to control at least one application;
 	and a cable output, wherein the system can provide control and DC power at constant current, to the at least one application via the cable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 21-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remmert PN 7,599,171 in view of Law et al PN 2011/0131455 and Nakajima PN 2013/0099573.
In regards to claim 14: Remmert teaches a system comprising: a case (enclosure 4) with a normal power side (everything above barrier 20) and an emergency power side (everything below Barrier 20); a barrier (20) separating the normal power side (above the barrier) and the emergency power side (below the barrier); at least one normal power supply driver (first power source 26) configured on the normal power side (above barrier 20); at least one emergency power supply driver (second power source 48) configured on the emergency power side (below barrier 20); a terminal block configured to distribute normal power (the terminals connected to the first power bus 28); Remmert does not teach a controller connected to one of the terminal blocks for controlling an apparatus. Law et al teaches a system (figures 1, 3,5) comprising: a part (72A, 72B, 74 taken together) with a normal power side (72A) and an emergency power side (72B); a barrier (the walls of 72A and 72B between the two parts figure 3) separating the normal power side (72A) and the emergency power side (72B); at least one normal power supply driver (82A) configured on the normal power side (72A); at least one emergency power supply driver (82B) configured on the emergency power side (72B); a terminal block (Figure 3 74 right side) configured to distribute normal power; a second terminal block (74 left side) configured to distribute emergency power (backup power); and a controller (30 or 80) connected to the terminal block configured to handle normal power wherein the controller controls at least one application (20-27). Law et al does not teach the normal and emergency power are in the same case with a barrier. While the drawing Law et al figure 3 shows a terminal block 74 connected to the primary power that is separate a terminal block 74 connected backup power 72B, the specification of Law et al doesn’t state if there are separate terminal blocks for 72A and 72B. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention either have a controller for controlling applications in the system of Remmert or to have the system of Law et al be in a single case with a barrier, because this would have allowed for integration of a controller and backup and primary power in a single system.  Neither Remmert nor Law et al expressly state supplying constant current.  Nakajima et al expressly states (Para [0063]) “The constant-current/constant-voltage switching power supply 26 feeds electric power of the capacitor 37 to the 24-V system load line with constant current in accordance with constant-current control in which a target value is a current value instructed by the current instruction signal from the current instruction unit 64.”.  It would be obvious to supply a constant current and/or voltage to a load depending on the loads needs because there are loads that need constant currents.
In regards to claim 21:  Law et al teaches a network connection (abstract).
In regards to claim 22:  Remmert teaches a Transfer switch abstract.
In regards to claims 23, 25:  Law et al teaches luminaries (lights).
Claim(s) 15-16, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remmert PN 7,599,171 in view of Law et al PN 2011/0131455 and Nakajima PN 2013/0099573. as applied to claim 14 above, and further in view of Marr et al PN 9,164,557.
In regards to claim 15:  Law et al teaches plural power supplies 60A to 60D but does not expressly teach summing these power supplies.  Marr et al teaches summing plural power supplies such as 5 800W power supplies for a total of 4000W available (Column 8 lines 48 to 58). It would have been obvious to supply any amount of power needed including up to 4000W because this would have prevented limiting the number of devices that may be powered. It would have been obvious to sum power supplies because this would have allowed for an increase in output current.
In regards to claim 16, 26:  Marr teaches up to 4000W.
Claim(s) 17, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remmert PN 7,599,171 in view of Law et al PN 2011/0131455 and Nakajima PN 2013/0099573. as applied to claim 14 above, and further in view of Adamson PN 6,400,103.
In regards to claim 17, 27:  Law et al teaches the appliance may be lighting but does not expressly state “emergency lighting” Adamson teaches emergency lighting.  “. For example, the rotary control 204 may represent an emergency lighting switch, which is intended to turn all the lights in a building or zone up (i.e., to a higher illumination level) in an emergency.”  It would have been obvious to supply power to emergency lighting because this would have prevented limiting what power could be supplied to.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remmert PN 7,599,171 in view of Law et al PN 2011/0131455 and Nakajima PN 2013/0099573. as applied to claim 14 above, and further in view of Wattstopper document 500677_installation instructions herein after Wattstopper.
In regards to claim 18:  Law et al teaches a generic controller and does not expressly teach a specific brand.  Wattstopper teaches the LMRC-112 Wattstopper.  It would have been obvious to use this brand of controller because it is a known type of controller.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remmert PN 7,599,171 in view of Law et al PN 2011/0131455 and Nakajima PN 2013/0099573. as applied to claim 14 above, and further in view of Gretz PN 9,831,649.
In regards to claim 19:  Both Remmert and Law et al teach a barrier between the sides but does not expressly state this barrier is galvanized steel.  Gretz teaches an electrical conduit “may be constructed of galvanized steel”.  It would have been obvious to use galvanized steel because this protects the electrical components from moisture damage.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remmert PN 7,599,171 in view of Law et al PN 2011/0131455 and Nakajima PN 2013/0099573. as applied to claim 14 above, and further in view of Mielnik et al PN 2016/0278230.
In regards to claim 20: Law teaches a housing (86) but does not teach a rail to hold the modules. Mielnik et al teaches a control system for providing power including a rail to hold the modules (Abstract) It would have been obvious to a person of ordinary skill in the art to mount the components to a rail because this would have provided a physically secure hold.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remmert PN 7,599,171 in view of Law et al PN 2011/0131455 and Nakajima PN 2013/0099573. as applied to claim 23 above, and further in view of Lys et al PN 2005/0253533.
In regards to claim 24:  Law et al teaches lights but does not expressly state they are dimmable LEDs.  Lys et al teaches dimmable LEDs as a light.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a dimmable LED as the load because this would have prevented limiting the types of loads.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187